Citation Nr: 1437816	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-06 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral ulnar nerves disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability. 

5.  Entitlement to service connection for a left hip injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The appellant had active service from May 2000 to December 2002.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

A Travel Board hearing in front of the undersigned Acting Veterans Law Judge was held in June 2010.  A transcript of the hearing has been associated with the claim file.

The above noted claims were previously remanded in September 2010 for further development.  That development having been achieved, the claims now return for appellate review.  Additionally, claims for service connection for osteoarthritis, lumbar spine and recurrent urinary tract infections were granted in the March 2012 rating decision, each with a 10 percent evaluation, effective from March 26, 2007.

A review of the Virtual VA paperless claims processing system was conducted.

The issue of entitlement to service connection for a left hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the currently demonstrated tinnitus was caused by in-service exposure to excessive and harmful noise in connection with her duties.

2.  Resolving all doubt in the Veteran's favor, the evidence of record is in equipoise as to whether the Veteran's bilateral ulnar nerve is related to service.

3.  Resolving all doubt in the Veteran's favor, the evidence of record is in equipoise as to whether the Veteran's right knee disability is related to service.

4.  The competent and credible evidence fails to demonstrate that the Veteran has a left knee disability that is related to the Veteran's active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for tinnitus are approximated.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

2.  The criteria for the establishment of service connection for bilateral ulnar nerve have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2009); 38 C.F.R. §§ 3.303 (2013).

3.  The criteria to establish service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The criteria to establish service connection for a left knee disability are not met or approximated.  38 U.S.C.A. §§ 1110, 5107 (West 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claim was received, in a March 2007 letter, the RO advised the claimant of the elements of service connection and informed her of her and VA's respective responsibilities for obtaining relevant records and other evidence in support of her claim. The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private medical records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issue under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  At the June 2010 Travel Board hearing, the undersigned Acting Veterans Law Judge and representative for the Veteran engaged in colloquies with the Veteran as to substantiation of the claims.  The Veteran was asked about and provided testimony regarding the etiology of her claims.  Neither the Veteran nor her representative has identified any prejudice in the conduct of the Board's June 2010 hearing or contended that the Veteran does not fully understand the issues or the evidence that is required to substantiate her claims.

In the September 2010 remand the Board requested that all available VA and private treatment records be obtained and that the Veteran be afforded new VA examinations.  The record reflects that all available treatment records were obtained and associated with his claims file.  VA examinations was obtained as well.  Thus, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claims.

Merits of the Claim

The Veteran seeks service connection for tinnitus resulting from noise exposure during her active military service as well as service connection for right and left knee disabilities, a left hip disability, and a bilateral ulnar nerve disability resulting from a fall from bleachers during her active military service.  

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013).  If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed disease, such as arthritis, became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet.App. 518 (1996).

Tinnitus

The Veteran's contentions are consistent with the general circumstances of her military service and the current evidence is at least in equipoise as to whether the Veteran's current tinnitus is attributable to service.  The Board will therefore grant service connection for tinnitus.  38 C.F.R. § 3.102.

The Court has found a lay person competent to identify tinnitus which is a disorder that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran contends that she had tinnitus as a result of working around artillery fire, generators, engine noise, and machinery used to pump fuel.  The Veteran's complaints seem consistent with her military occupational specialty of petroleum specialist.  She stated at her June 2010 Travel Board hearing that she had times in the military when she did not use the proper ear protection.  She reported she had no noise exposure post service.  The October 2010 VA examiner stated that the Veteran's tinnitus was not related to her active duty service because there was no in-service or post-service diagnosis of tinnitus.

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  The Veteran is competent to report continuous symptoms of tinnitus because this requires only personal knowledge as it came to her through her senses.  Layno v. Brown, 6 Vet.App. 465, 470 (1994).

Based on its review of the entire record, the Board finds the competent and credible evidence to be at least in relative equipoise in showing that the Veteran's current tinnitus is as likely as not due to the result of harmful noise exposure as would be consistent with the Veteran's active duty service, including exposure to artillery fire, generators, engine noise, and machinery used to pump fuel during active duty service.  38 U.S.C.A. § 1154(a) (West 2002).

Bilateral Ulnar Nerve

The Veteran contends that her bilateral ulnar nerve condition is the result of the fall from the bleachers that the Veteran had during active duty service. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).

A November 2010 VA examination resulted in a diagnosis of cubital tunnel syndrome, a bilateral ulnar nerve condition.  As such, element (1), current disability, has been met.  

As to element (2), in-service incurrence, the Veteran's service treatment records show that she complained of numbness and tingling in her left elbow and forearm in June and July 2000, and numbness in her right arm in April 2003.  She was diagnosed with pseudotumor cerebri while in service.  The second element of a service connection claim is therefore, satisfied as well.

The November 2010 VA examiner reviewed the Veteran's claims file and provided a thorough examination and determined that cubital tunnel syndrome is the effect of pressure on the ulnar nerve, one of the main nerves of the hand.  It can result in a variety of problems, including swelling, weakness or clumsiness of the hands, and tingling or numbness of the ring and small fingers.  It also often results in elbow pain on the side of the arm closest to the chest.  The examiner then stated that after a review of the medical literature including up-to-date electronic medical information as well as the textbook of Harrison's Principles of Internal Medicine, 17th edition, she determined that a relationship did exist between the development of cubital tunnel syndrome with the type of in-service injury that occurred when the Veteran fell from the bleachers.  The examiner further noted that the conclusion was also supported by the documentation following the incident of left elbow pain with a radiation pattern consistent with cubital tunnel syndrome.  

A subsequent addendum opinion was requested in February 2012.  The examiner noted that an EMG dated in 2006 failed to show cubital tunnel syndrome in either arm.  The examiner determined that the Veteran's bilateral ulnar neuropathy was not related to her active duty service. 

The Board finds the evidence in equipoise.  That is, there is a balance of positive and negative evidence as to whether the Veteran's bilateral ulnar nerve disability is related to the Veteran's active duty service.  With respect to the third element, a nexus or relationship, the Board finds that there is a balance of positive and negative evidence.  The November 2010 VA examiner opined that the Veteran's bilateral ulnar nerve disability was more likely than not incurred during active service.  In contrast, the February 2012 VA examiner found that it was less likely than not that the Veteran's problems with her bilateral ulnar nerve started on active duty and continued to the present time.  As such, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's bilateral ulnar nerve condition is related to her military service.  Therefore the Board finds that the criteria for service connection for a bilateral ulnar nerve condition are approximated.

Right Knee

The Veteran contends that her right knee condition is the result of the fall from the bleachers that the Veteran had during active duty service.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran was afforded a VA examination in November 2010.  The Veteran was diagnosed with degenerative osteoarthritis of the right patella.  As such, element (1), current disability, has been met.  

As to element (2), inservice incurrence, the Veteran's service treatment records show that the Veteran complained of bilateral knee pain in July 2000 in association with the Veteran's fall.  The Veteran was diagnosed with right knee contusion in another July 2000 service treatment record.  The Veteran's service treatment records were otherwise silent for any knee complaints.

The November 2010 VA examiner reviewed the Veteran's claims file and provided a thorough examination and determined that osteoarthritis of the knee is predominantly considered a "wear and tear" process, where there is gradual degradation of the hyaline cartilage that covers the articulating surfaces of the bone in the knee joint.  The examiner then stated that after a review of the medical literature including up-to-date electronic medical information as well as the textbook of Harrison's Principles of Internal Medicine, 17th edition, she determined that a relationship did exist between the development of osteoarthritis of the right knee with the type of in-service injury that occurred when the Veteran fell from the bleachers.  

A subsequent addendum opinion was requested in February 2012.  The examiner noted that x-rays of the knee following the in-service fall were normal.  The examiner determined that there was no evidence that the Veteran had a right knee diagnosis that was related to her active duty service.  

The Board finds the evidence in equipoise.  That is, there is a balance of positive and negative evidence as to whether the Veteran's right knee osteoarthritis is related to the Veteran's active duty service.  With respect to the third element, a nexus or relationship, the Board finds that there is a balance of positive and negative evidence.  The November 2010 VA examiner opined that the Veteran's right knee disability was more likely than not incurred during active service.  In contrast, the February 2012 VA examiner found that the Veteran did not have a right knee disability that was related to service.  As such, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's right knee condition is related to her military service.  Therefore the Board finds that the criteria for service connection for a right knee disorder are approximated.

Left Knee

The Veteran contends that her left knee condition is the result of the fall from the bleachers that the Veteran had during active duty service.

The Veteran's service treatment records noted that the Veteran complained of bilateral knee pain in July 2000 in association with the Veteran's fall.  The Veteran was diagnosed with left knee patellofemoral syndrome in a July 2000 service treatment record and right knee contusion in another July 2000 service treatment record.  X-rays associated with the fall noted a normal left knee.  The Veteran's service treatment records were otherwise silent for any knee complaints.  

The Veteran was afforded a VA examination in November 2010.  The Veteran was diagnosed with a normal left knee.  The examiner did not provide a nexus opinion citing the lack of a current diagnosis. 

An addendum opinion was obtained in February 2012.  The February 2012 VA examiner noted the lack of diagnosis in service, with respect to the left knee and no clinical or x-ray evidence of a current knee disorder and opined that there could be no service connection without a current diagnosis.  

In the absence of proof of a present disability, there is no valid claim presented.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Since the competent medical evidence does not contain a diagnosis of a left knee disability, service connection is not warranted for this claim.

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that she has observed and is within the realm of her personal knowledge, she is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that she has specialized education, training, or experience that would qualify her to provide an opinion as to the etiology of any left knee condition.  The Veteran is not competent to opine on medical matters such as diagnoses or etiology of medical disorders, and her opinion as to her left knee pain and its relationship to her service is therefore entitled to no weight of probative value. See Cromley v. Brown, 7 Vet.App. 376, 379 (1995).  Most critically, the Veteran's essential contentions have been fully investigated as mandated by the Court's decision in Jandreau.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for tinnitus is granted.

Service connection for hypertension is granted.

Service connection for a right knee disability is granted.

Service connection for a left knee disability is denied. 





REMAND

The Veteran was afforded a VA examination that addressed her left hip complaints in November 2010 to include an addendum opinion in February 2012; however, while the examiner provided a thorough opinion with regard to the issue of direct service connection, there was no opinion regarding secondary service connection as due to her degenerative osteoarthritis of the lumbar spine.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any left hip disorder.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should address whether the Veteran has a left hip disorder that is proximately due to, or alternatively, aggravated by the Veteran's service-connected degenerative osteoarthritis of the lumbar spine.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.
2.  Review the examination report to ensure that it complies with this remand.  If deficient in any manner, corrective procedures should be implemented at once.

3.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Sarah Richmond
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


